Exhibit 10.111



SECURED NOTE

$3,000,000

  June 15, 2009

FOR VALUE RECEIVED,  Ocimum Biosolutions Inc., a Delaware corporation, (the
“Ocimum”) and Ocimum Biosolutions India Limited, a company incorporated under
the Company Act, 1956, in the Republic of India (“Ocimum India”, and
collectively with Ocimum, “Maker”), jointly and severally, promise to pay to Ore
Pharmaceuticals Inc., a Delaware corporation (“Ore”), the principal sum of THREE
MILLION Dollars ($3,000,000), as such amount may be adjusted in accordance with
terms herein, (the “Principal Amount”) pursuant to the terms and conditions of
that certain Security Agreement of even date herewith between Ore and Ocimum
(the “Security Agreement”), together with interest thereon, if any, computed
hereunder and any and all other sums which may be due and owing to the Ore in
accordance with the terms contained herein and in the Security Agreement.  Ore
and Maker may hereinafter be collectively referred to as the “Parties”.

1.        Cancellation of Prior Promissory Note.  The Parties agree and
acknowledge that upon execution of this Note and the Security Agreement, the
Promissory Note dated December 14, 2007 (“Prior Note”) between the Maker and Ore
(then doing business as Gene Logic Inc.) shall be deemed hereby cancelled,
revoked, and superseded by this Secured Note (the “Note”).

2.        Incorporation of Security and Security Agreement.  This Note is the
“Note” referred to in the Security Agreement.  This Note is secured by the
Collateral (as defined in the Security Agreement), which Collateral generally
includes all accounts, equipment, inventory, documents, instruments, securities,
deposit accounts and other assets of Ocimum now existing or hereafter acquired,
and all proceeds of any of the foregoing.  Reference is made to the Security
Agreement, which is incorporated by reference in its entirety into this Note,
for terms and conditions applicable to this Note, including, without limitation,
rights and obligations of payment and repayment hereof, events of default, and
Ore’s rights and remedies upon the occurrence of any such events of default.

3.        Maturity.  The Principal Amount shall be due and payable as described
in Section 4. Interest shall accrue on the unpaid Principal Amount, subject to
any adjustment provided in Section 4, at a rate of fifteen percent (15%) per
annum, compounded monthly.  Interest hereunder shall be calculated on the basis
of a three hundred sixty (360) days-per-year factor applied to the actual days
on which there exists an unpaid balance under the Note.

4.        Principal Adjustment and Payment Schedule.  The Principal Amount shall
adjust as follows:

 * On July 15, 2009, the Principal Amount shall be increased by four percent
   (4%) of the then unpaid Principal Amount;
 * On August 15, 2009, the Principal Amount shall be increased by five percent
   (5%) of the then unpaid Principal Amount; and
 * On September 15, 2009, the Principal Amount shall be increased by eight
   percent (8%) of the then unpaid Principal Amount.

Maker shall pay Ore according to the following schedule:

 * No less than fifty percent (50%) of the Principal Amount, adjusted to reflect
   interest described in Section 3 that has accrued since June 15, 2009 and any
   adjustment to the Principal Amount as described in this Section 4 above that
   may have occurred, shall be due and payable to Ore on or prior to August 1,
   2009;
 * The remaining Principal Amount, if any, adjusted to reflect interest
   described in Section 3 that has accrued since June 15, 2009 and any
   adjustment to the Principal Amount as described in this Section 4 above that
   may have occurred, shall be due and payable to Ore on or before September 15,
   2009.

--------------------------------------------------------------------------------



Maker’s failure to make either payment in full and when due shall be deemed an
Event of Default under Section 7 of the Security Agreement.

5.        Waiver of Presentment, Etc.  Maker, for itself and its successors and
assigns, hereby waives presentment and demand for payment, notice of intent to
accelerate maturity, notice of acceleration of maturity, protest or notice of
protest and nonpayment of this Note.  From time to time, without affecting the
obligation of Maker to pay the then-outstanding Principal Amount of this Note,
Ore may, at the option of Ore, extend the time for payment of principal hereof,
reduce the payments hereunder, release anyone liable on this Note, accept a
renewal of this Note, join in any extension or subordination, or exercise any
option or election hereunder.  No one or more of such actions shall constitute a
novation.

6.       Costs of Collection.  Maker hereby agrees to pay all costs and expenses
(including court costs and reasonable attorneys’ fees, whether or not litigation
is commenced) incurred by Ore in collecting or attempting to collect or enforce
its rights under this Note.

7.        Rights and Remedies Cumulative.  Each right, power and remedy of Ore
specified herein or available at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Note or available at law or in equity and the
exercise or beginning of the exercise by Ore of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by Ore
of any or all other rights, powers or remedies.

8.        Confession of Judgment.  Upon any default hereunder and to the extent
permitted by law, Maker, for itself and its successors and assigns, authorizes
any attorney admitted to practice before any court of record in the United
States on behalf of Maker to confess judgment against Maker in the full amount
due under this Note, including then-outstanding principal, accrued and unpaid
interest and all other sums due hereunder.  Maker waives the benefit of any and
every statute, ordinance or rule of court which may be lawfully waived
conferring upon Maker any right or privilege, stay of execution, or
supplementary proceeding or other relief from the immediate enforcement of a
judgment or related proceedings on a judgment.  The authority granted herein
shall not be exhausted by any one or more exercises or be extinguished by any
judgment entered and may be exercised on one or more occasions and in one or
more jurisdictions.  

9.        Governing Law; Dispute Resolution; Notices; Jury Trial Waiver.  This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Maryland and the federal laws of the United States of
America, without regard to principles of conflicts of laws.  The state or
federal courts located within the State of Maryland shall have jurisdiction over
any and all disputes arising from or related to this Agreement or the
transactions contemplated hereby.  All proceedings between the Parties under or
relating to this Agreement or any breach hereof shall be conducted solely in the
English language. The Parties also consent to the service of process in
connection with any dispute or claim arising hereunder by personal delivery,
mailing such notice to the other party by registered or certified mail, postage
prepaid at the addresses provided in the preamble of this Agreement or such
other address as a Party may from time to time give notice of to the other
Parties, or any other manner permitted by law.  EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

10.       No Assignment. Ocimum may not assign this Note, or its rights
hereunder except in the case of a sale of substantially all of the assets of the
Company.

--------------------------------------------------------------------------------





* * *

IN WITNESS WHEREOF, Ocimum has caused this Note to be executed as an instrument
under seal on its behalf by its duly authorized officer as of the day and year
first above written.



OCIMUM BIOSOLUTIONS INC.:

    By: /s/ Subash Lingareddy Name: Subash Lingareddy Title: Director

OCIMUM BIOSOLUTIONS INDIA LIMITED:     By: /s/ Anuradha Acharya (SEAL) Name:
Anuradha Acharya Title: CEO

